NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           MICHAEL F., Appellant,

                                        v.

                         ASHLEY B., O.F., Appellees.

                             No. 1 CA-JV 18-0472
                               FILED 6-27-2019


           Appeal from the Superior Court in Maricopa County
                             No. JS518664
          The Honorable Veronica W. Brame, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Stuart & Blackwell, PLLC, Chandler
By Cory A. Stuart
Counsel for Appellee Ashley B.
                     MICHAEL F. v. ASHLEY B., O.F.
                         Decision of the Court


                      MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kent E. Cattani joined.


J O H N S E N, Judge:

¶1            Michael F. ("Father") appeals the superior court's order
terminating his parental rights to his daughter on grounds of abandonment
and chronic substance abuse. See Ariz. Rev. Stat. ("A.R.S.") § 8-533(B)(1), (3)
(2019).1 For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            The child was born in June 2009.2 Her mother ("Mother") and
Father separated a few months later, and the child remained with Mother,
without any formal visitation arrangement for Father. In 2011, Father
sought parenting time, and the family-court division of the superior court
granted him eight days of parenting time a month. According to the record
in that action, Father had been convicted of driving under the influence
three times through 2006, and "Father's issues related to alcohol testing and
sobriety" limited the amount of his allowed parenting time.

¶3            After Mother filed a petition to modify parenting time in
January 2014, the family court ordered Father to submit to weekly alcohol
testing through TASC. In September 2015 the court issued an order limiting
Father's parenting time based on its finding after an evidentiary hearing
that he had "not satisfactorily demonstrated a period of continued sobriety,
despite Court orders and interventions aimed at aiding in that goal." The
court ordered that Father could have only four hours a week of supervised
parenting time (using one of three designated providers) until he (1)
completed "an intensive alcohol abuse program" and (2) completed
"random TASC testing eight to ten times per month for alcohol for 120 days
from the filing of this minute entry with no missed, positive or diluted


1      Absent material revision after the relevant date, we cite the current
version of a statute or rule.

2       We view the facts and reasonable inferences therefrom in the light
most favorable to affirming the superior court's order. Ariz. Dep't of Econ.
Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).


                                      2
                     MICHAEL F. v. ASHLEY B., O.F.
                         Decision of the Court

tests." The court also required Father to continue using an interlock device
pending further order of the court. The court allowed each parent one
FaceTime call a day with the child, and ordered the parents not to use
disrespectful, demeaning or pejorative language about the other in front of
the child.

¶4             In July 2016, the family court heard evidence and issued an
order clarifying the parenting-time order. The court ruled that Father could
have four hours of supervised parenting time a week; that his visits would
have to be supervised by one of three designated providers, at his sole
expense; and that supervision would continue until Father (1) completed
"an intensive alcohol abuse program," including any recommended
psychological/psychiatric examination and treatment; and (2) completed
random TASC testing eight to ten times a month for a period of 120
consecutive days "with no missed, diluted, or positive test results" (and that
the 120-day period would begin anew with any missed, diluted or positive
test). The court clarified that Father could not have unsupervised parenting
time until he successfully completed the 120-day regime, but also ruled that
in addition to that requirement, Father must test randomly eight to ten
times per month for alcohol through TASC for at least nine consecutive
months, and that if during that time he had a missed, diluted or positive
test, his parenting time "shall revert back to" supervised parenting time
until he completed another 120-day testing regime.

¶5              For a period up to that point, rather than engage in supervised
visitation, for which he would have had to pay a fee, Father had been taking
advantage of opportunities to visit the child at her school. According to a
school document, he had visited some 50 times in 2016. In its July 2016
order, however, the family court ruled that Father could no longer exercise
his parenting time at the child's school; Father was not barred from the
child's school, but could not have contact with the child there without "an
appropriate supervisor."

¶6            In November 2017, Mother filed a petition to terminate
Father's parental rights on grounds of abandonment and chronic substance
abuse under § 8-533(B)(1), (3). The court heard evidence over two days in
September 2018 and later entered an order granting the petition on both
grounds.

¶7            Father filed a timely notice of appeal. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, A.R.S. § 8-
235(A) (2019) and Arizona Rule of Procedure for the Juvenile Court 103(A).




                                      3
                      MICHAEL F. v. ASHLEY B., O.F.
                          Decision of the Court

                               DISCUSSION

A.     General Principles.

¶8             We review an order terminating a parent's relationship with
his or her child for an abuse of discretion and will affirm if it is supported
by sufficient evidence. Kenneth B. v. Tina B., 226 Ariz. 33, 36, ¶ 12 (App.
2010). We view the evidence in the light most favorable to sustaining the
superior court's ruling. Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246,
250, ¶ 20 (2000).

¶9             The superior court may terminate a parent-child relationship
if it finds one of the statutory unfitness grounds by clear and convincing
evidence. A.R.S. § 8-537(B) (2019); Kent K. v. Bobby M., 210 Ariz. 279, 281-
82, ¶ 7 (2005). The court also must find by a preponderance of the evidence
that termination would be in the child's best interests. Kent K., 210 Ariz. at
288, ¶ 41 (interpreting § 8-533(B)).

¶10          One statutory ground for termination is abandonment, which
the law defines as

       the failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial
       finding that a parent has made only minimal efforts to
       support and communicate with the child. Failure to maintain
       a normal parental relationship with the child without just
       cause for a period of six months constitutes prima facie
       evidence of abandonment.

A.R.S. § 8-531(1) (2019). "[A]bandonment is measured not by a parent's
subjective intent, but by the parent's conduct . . . ." Michael J., 196 Ariz. at
249, ¶ 18. When "circumstances prevent the . . . father from exercising
traditional methods of bonding with his child, he must act persistently to
establish the relationship however possible and must vigorously assert his
legal rights to the extent necessary." Id. at 250, ¶ 22 (quotation omitted).

¶11            As the trier of fact in a termination proceeding, the superior
court "is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts." Jordan C. v.
Ariz. Dep't of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (quoting Ariz.
Dep't of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004)). Resolving
conflicts in the evidence is uniquely the province of the superior court, and
we will not reweigh the evidence. Jesus M. v. Ariz. Dep't of Econ. Sec., 203


                                       4
                       MICHAEL F. v. ASHLEY B., O.F.
                           Decision of the Court

Ariz. 278, 282, ¶ 12 (App. 2002). Instead, we review the superior court's
order to determine if reasonable evidence supports its factual findings.
Ariz. Dep't of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).

B.     Mother Presented Sufficient Evidence of Abandonment.

¶12           Undisputed evidence showed that Father had chosen not to
participate in supervised visitation, and the court found Father had not
complied with family-court orders that would have allowed him to enjoy
unsupervised parenting time. Based on the record, the court concluded that
"Father has voluntarily, knowingly and intelligently chosen to be Non-
Compliant resulting in no visits with his child."

¶13            The evidence before the court supported its finding.
According to the record, by the time of the termination hearing in
September 2018, over the 27 months since May 2016, Father had seen the
child only once, during a supervised visit in December 2017. Although the
family court had ruled that Father could exercise his supervised parenting
time only through designated providers, Mother testified Father told her
that after the December 2017 occasion, he would never again visit the child
in one of the designated facilities. She stated Father objected to the family-
court order that he would need to bear the cost of supervision at such a
location.

¶14           The family court also had ruled that Father would not be
allowed unsupervised visits until he completed a detailed alcohol-testing
regime. But Mother testified before the superior court in this proceeding
that Father had sent her a text message in April 2016 declaring that he was
"done testing." The text, which the court admitted in evidence, stated, "I
will never test ever again in the state of Arizona[.] Forever! No tests ever!"
Indeed, Mother testified the last time Father took an alcohol test was in
2015.

¶15              The superior court also heard evidence that Father failed to
comply with the family court's order prohibiting him from making
disparaging comments about Mother to the child during his FaceTime calls
with the child. After the family court barred Father from visiting the child
at school in July 2016, Father frequently called the child using FaceTime. In
the termination hearing, however, Mother testified Father repeatedly made
inappropriate comments during his FaceTime calls with the child, and she
offered copies of texts and emails to support that contention. For example,
Mother testified, "Almost every FaceTime call . . . he would tell [the child]
. . . it's your mother's fault that I can't see you or if it was a holiday[,] . . . I



                                         5
                     MICHAEL F. v. ASHLEY B., O.F.
                         Decision of the Court

have presents here for you, but you can't have them until your mother
allows you to come back to my house." She said she repeatedly warned
Father that his comments to the child were inappropriate, but he insisted
that he was only telling the child the truth. Finally, based on the family
court's order barring disparaging comments, Mother decided in December
2017 to no longer allow the child to accept Father's calls. Father objected
and filed a petition in the family-court division to enforce his FaceTime
rights. The family-court division did not rule on Father's petition to
enforce; instead, it granted Mother's motion to stay ruling on Father's
petition pending the ruling on her motion to sever Father's parental rights.

¶16           Mother also offered testimony from Polly Thomas, the
director of OLOS Adoption and Child Welfare Agency, who prepared a
social study as required by A.R.S. § 8-536 (2019). Thomas, a licensed clinical
social worker, testified that she completed a home study of Mother's family
and concluded that the child was in a "safe, caring home environment with
a mother who loves her and a stepfather who has been in a role as her father
for many years." Based on a two-hour interview with Father, Thomas
observed that "[h]e basically doesn't take responsibility for not following
the court orders that have been in place in family court to maintain a
relationship with his biological daughter." Thomas testified Father told her
that he was "clean and sober" and would never test with TASC again.
Although Father told her that he no longer drank alcohol, Thomas testified
that during her interview with Father at his home, she observed a half
empty wine bottle on his counter. Thomas testified severance of Father's
parental rights would be in the child's best interests because Father had
abandoned the child and failed to acknowledge that "the significance of his
alcohol-related problems is a barrier to his reunification."

¶17           Father was present at the termination hearing but did not
testify. Instead, he presented testimony of three witnesses: A friend, his
father, and Dr. Daniel Gaughan, a licensed psychologist.

¶18           Father's friend testified she had seen Father with his daughter
"many times" in 2015 and 2016, including at his home. On cross-
examination, however, challenged with the fact that Father was allowed
only supervised visitation during that timeframe, the friend testified that
she last saw the child in 2014.

¶19           The child's paternal grandfather testified Father bought the
child a cellphone so that he could communicate with her. He also testified
that Father did not appear to have a current alcohol problem and denied
ever seeing him drunk. He described Father as "a very child-oriented


                                      6
                      MICHAEL F. v. ASHLEY B., O.F.
                          Decision of the Court

person" who was an extremely good father to the child – citing as examples
that Father read to the child and her classmates at story-hour at school,
taught her the alphabet and took her to the library. Although the
grandfather testified that Mother had violated an order by the family court
granting grandparent visitation with the child, on cross-examination, he
conceded that the court had granted him summer visits with the child and
that the child had visited him and his wife "this past summer."

¶20           Gaughan prepared a report that Father offered in evidence.
At the hearing, Gaughan testified his opinion was that the court should not
sever Father's parental rights. As he stated in his report: "Despite Father's
shortcomings, I did not find sufficient deficiencies in Father to indicate that
he does not have enough redeeming qualities for [the child] to benefit from
this relationship." In his report, however, Gaughan also observed that
"Father recognizes that he has put himself in jeopardy of severance due to
his own failure to follow Court directives closely enough." Although Father
asserted he has been "sober since he stopped testing," Gaughan concluded,
"[b]ecause he has not done recent testing, however, he has no way of
proving that he has remained sober." Further, Gaughan reported that
Father had told him he was $3,000 "in arrears in child support but continues
to make payments and wishes to continue to support his daughter
financially." Gaughan concluded Father "is the type of person who does
not like to be told what to do and does not like having restrictions placed
upon him," which in part explained why he had failed to comply fully with
the court-ordered testing regime.

¶21           Father argues insufficient evidence supports the superior
court's order. To the contrary, the evidence recited above fully supports the
court's finding that Father had failed "to provide reasonable support and to
maintain regular contact with the child, including providing normal
supervision." A.R.S. § 8-533(1). Orders of the family-court division allowed
Father to have supervised parenting time with his daughter, but he chose
to exercise that privilege only once between May 2016 and the September
2018 hearing. Father suggests that he did not want to visit his child at the
supervision location because the toys there were dirty. But Father could
have chosen to use another facility, or he could have chosen to comply with
the testing regime that would have enabled him to enjoy unsupervised
visitation. So far as the record reveals, he did neither.

¶22           Citing Calvin B. v. Brittany B., 232 Ariz. 292 (App. 2013), Father
further contends Mother hindered his efforts to communicate with the child
by terminating his FaceTime calls in December 2017. Father argues that
although Mother testified she ended the calls because he was using them to


                                       7
                      MICHAEL F. v. ASHLEY B., O.F.
                          Decision of the Court

disparage her to their daughter, Mother admitted that "she made numerous
derogatory comments about the Father directly to the child." The only
evidence of such statements that Father cites in support of that contention,
however, is Mother's admission that she had "done something to make [the
child] believe" that Mother did not like Father, and that the child also
understood that her stepfather did not like Father.

¶23            As Father contends, "[a] parent may not restrict the other
parent from interacting with their child and then petition to terminate the
latter's rights for abandonment." Calvin B., 232 Ariz. at 297, ¶ 21. Here,
however, the evidence before the court did not show that Mother had
impermissibly restricted Father's telephone access to the child. The family-
court division had ordered that FaceTime "may be terminated if [] either
parent" talked about the pending case in front of the child or used
"disrespectful, demeaning, or pejorative language about the other parent
(directly or indirectly)" in front of the child. Mother offered evidence
sufficient to prove she acted within her rights in terminating the FaceTime
calls under that order. In addition to the testimony recounted above,
Mother offered an email from Father in which he conceded he had told the
child that "mommy is doing everything she can do to limit time I spend
with her." She also offered texts in which she or her husband admonished
Father to stop disparaging them to the child.

¶24           Father contends he acted diligently to maintain
communications with his daughter, citing a petition he filed in the family-
court division to enforce his right to make FaceTime calls. As noted, the
family-court division did not rule on Father's petition, but granted Mother's
motion to stay further proceedings pending a decision in this severance
matter. That being said, the record before the superior court in this matter
contained sufficient evidence to support the court's conclusion that because
Mother acted within her rights in terminating the calls, she did not thereby
impermissibly interfere with Father's FaceTime visits with the child.
Father's argument to the contrary merely asks us to reweigh the evidence,
which is not the role of an appellate court. Jordan C., 223 Ariz. at 93, ¶ 18.

C.     Best Interests.

¶25            Father also challenges the superior court's finding that
severance is in the child's best interests. See Demetrius L. v. Joshlynn F., 239
Ariz. 1, 2, ¶ 1 (2016). Father argues the child has said she loves him and
wants to spend time with him, and he points to Mother's concession at trial
that he and the child had a loving relationship. Father also cites Gaughan's




                                       8
                      MICHAEL F. v. ASHLEY B., O.F.
                          Decision of the Court

opinion against severance and contends that Mother will not allow his
family members to remain involved in the child's life after severance.

¶26            Notwithstanding Father's argument, reasonable evidence
supports the superior court's finding that severance is in the best interests
of the child. The court found that Father was "abusive and manipulative"
during his FaceTime calls with the child, refused to take part in supervised
visits with her and failed to comply with the testing regime required before
he could enjoy unsupervised visits. At the same time, as the court found,
the child will benefit from termination because she has a "loving and
nurturing home environment" with Mother and her husband. The
stepfather testified he loves the child as his own and wants to adopt her,
and the court found adoption would provide the child "with the added
benefit of stability and permanency."

¶27            The court did not abuse its discretion by ruling based on this
evidence that severance was in the child's best interests. See Alma S. v. Dep't
of Child Safety, 245 Ariz. 146, 148, ¶ 1 (2018) (best-interests inquiry requires




                                       9
                     MICHAEL F. v. ASHLEY B., O.F.
                         Decision of the Court

consideration of totality of circumstances); Demetrius L., 239 Ariz. at 4, ¶ 13
(adoption may support best-interests determination in private severance).

                                CONCLUSION

¶28          For the reasons stated above, the juvenile court's order
terminating Father's parental rights to the child is affirmed.3




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




3     Because reasonable evidence supports the court's decision to
terminate Father's parental rights due to abandonment, we need not
address Father's arguments concerning the substance-abuse ground on
which the court also ruled. Jesus M., 203 Ariz. at 280, ¶ 3.


                                         10